DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
 
Response to Amendment
The Amendment filed 02/25/2021 has been entered. Claims 1, 6, 8, 13, 17, 22, 24, 29 and 39 have been amended. Claims 4-5, 7, 11-12, 14, 20-21, 23, 27-28, 30, 36-38 and 40-43 have been canceled. Claims 46-49 have been added. Claims 1-3, 6, 8-10, 13, 15-19, 22, 24-26, 29, 31-35, 39 and 44-49 are allowable in this application. 

Response to Arguments
Applicant's arguments filed 02/25/2021, have been fully considered, entered and they are persuasive.


Allowable Subject Matter
Claims 1-3, 6, 8-10, 13, 15-19, 22, 24-26, 29, 31-35, 39 and 44-49 are allowed.
The following is an examiner’s statement of reasons for allowance of Independent Claim(s) 1, 8, 17, 24 and 39:
The closest prior art, OH et al. (US 20190007709 A1), in view of Rosewarne et al (US 20170085887) and Atkins et al. (US 20180007374 A1), does not teach converting decoded picture(s) from a first representation of the color volume to second representation of the color volume using values, determined from a CCV SEI message, defining the color volume associated with the picture(s), wherein the values include at least a set of chromaticity coordinates for each color primary defining a representative color gamut representing at least a first color gamut associated with a first luminance of the one or more pictures of the received video data and a second color gamut associated with a second luminance of the one or more pictures of the received video data. 
None of the prior art teach or fairly suggest the limitations of "a set of chromaticity coordinates for each color primary defining a representative color gamut representing at least a first color gamut... and a second color gamut" in combination with the other limitation of Claim(s) 1, 8, 17, 24 and 39. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Claims 2-3, 6, 9-10, 13, 15-16, 18-19, 22, 25-26, 29, 31-35 and 44-49 include the above-described allowable subject matter for being dependent on independent Claim(s) 1, 8, 17, 24 and 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419